UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6094


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

GERALD FELTON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:93-cr-00123-F-1)


Submitted:   July 28, 2016                    Decided:     August 3, 2016


Before NIEMEYER    and   MOTZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald Felton, Appellant Pro Se.      Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gerald Felton appeals the district court’s order denying

his motion to reconsider the district court’s denial of his 18

U.S.C. § 3582(c)(2) (2012) motion to reduce his sentence based

on   Amendment    782   to   the    Sentencing     Guidelines.         Because   the

district court lacked jurisdiction to consider Felton’s motion

for reconsideration, we affirm the denial of relief.                    See United

States v. Goodwyn, 596 F.3d 233, 234 (4th Cir. 2010) (holding

that    district    court     lacks       authority     to     grant    motion   to

reconsider ruling on § 3582(c)(2) motion).                     We dispense with

oral   argument    because        the    facts   and   legal    contentions      are

adequately    presented      in    the    materials    before    this   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           2